DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are pending. Claims 2, 4-6, 8, 9, 19 and 20 are withdrawn. Claims 1, 3, 7 and 10-18 are presented for examination.

Election/Restrictions
Applicant’s election of tazemetostat (i.e., the compound in Claim 14) as the EZH2 inhibitor species and germinal-center derived marginal zone lymphoma as the NHL species in the reply filed on 5/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4-6, 8, 9, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Priority
This application is a continuation of U.S. Patent Application No. 16/454,835, filed June 27, 2019, which is a continuation of U.S. Patent Application No. 16/181,747, filed November 6, 2018 (now abandoned), which is a continuation of U.S. Patent Application No. 15/319,535, filed December 16, 2016 (now U.S. Patent 10,166,238), which is a U.S. National Phase Application, filed under 35 U.S.C. § 371, of International Application No. PCT/US2015/036310, filed June 17, 2015, which claims the benefit of and priority to U.S. Patent Application Nos. 62/013,522, filed June 17, 2014; and 62/036,265, filed August 12, 2014.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 05/16/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7, drawn to treating marginal zone lymphoma, is free of the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 10-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Epizyme (WO 2014062720 A2, cited in IDS).

Claimed invention
The claimed invention is drawn to a method for treating non-Hodgkin’s lymphoma (NHL) such as diffuse large B-cell lymphoma (DLBCL) comprising administering a therapeutically effective amount of an EZH2 inhibitor such as tazemetostat.

Prior art
Epizyme teaches methods of treating cancer with EZH2 inhibitor compounds. (See abstract.) The method comprises administering  to a subject a therapeutically effective amount of an EZH2 inhibitor wherein the cancer to be treated is selected from various cancer types and include non-Hodgkin's lymphoma (NHL), including diffuse large cell B-cell lymphoma, follicular lymphoma, wild-type and mutant lymphomas. (See [0059]-[0060], [0097]-[0099].) The EZH2 inhibitors are Compounds A-E. (See [0027]-[0031]). Compound A reads on the compound in instant Claim 14. Example 1 exemplifies effectiveness of Compound A against non-Hodgkin's lymphoma including oral administration of Compound A against WSU-DLCL2, i.e., diffuse large B-cell lymphoma germinal center B-cell type. (See [0367]-[0370]; Table 1.) 

Claim 3 limits claim 1, wherein the NHL is a germinal center-derived lymphoma. Example 1 exemplifies effectiveness of Compound A against non-Hodgkin's lymphoma including oral administration of Compound A against WSU-DLCL2, i.e., diffuse large B-cell lymphoma germinal center B-cell type. (See [0367]-[0370]; Table 1.)

Claim 10 limits claim 1, wherein the NHL is an EZH2 wild type B-cell lymphoma. Claim 11 limits claim 1, wherein the NHL is an EZH2 mutant B-cell lymphoma. The EZH2 inhibitor is used to treat wild-type and mutant lymphomas. (See [0366].)

Claim 12 limits claim 1, wherein the EZH2 inhibitor is administered orally. The compounds are administered orally. (See [0342].) 

Claim 13 limits claim 1, wherein the subject is a human being.   Humans are the subjects treated. (See [0100].) 

Claim 14 limits claim 13, wherein the EZH2 inhibitor is EPZ-6438 having the following formula: 
    PNG
    media_image1.png
    224
    208
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof. Compound A in Epizyme meets this limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epizyme (WO 2014062720 A2, cited in IDS).

	Claimed invention
Claims 15-18 recites various amounts of the EZH2 inhibitor wherein the broadest range is between 100-3200 mg and the narrowest being 800 mg.

Prior art
The disclosure for Epizyme and how it anticipates Claims 1, 3, and 10-14 are outlined above. However, it does not expressly teach the claimed amounts of the EZH2 inhibitor. Generally, the dose of the EZH2 inhibitor should be sufficient to result in slowing, and preferably regressing, the growth of the tumors and also preferably causing complete regression of the cancer. Dosages can range from about 0.01 mg/kg per day to about 5000 mg/kg per day. In preferred aspects, dosages can range from about 1 mg/kg per day to about 1000 mg/kg per day. In an aspect, the dose will be in the range of about 0.1 mg/day to about 50 g/day; about 0.1 mg/day to about 25 g/day; about 0.1 mg/day to about 10 g/day; about 0.1 mg to about 3 g/day; or about 0.1 mg to about 1 g/day, in single administration or divided.  (See [0347].) The dose can be given BID or twice a day. (See [0287].) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this case, the range described by Epizyme of about 0.1 mg-1.0 g overlaps the claimed range of about 100-1600 mg including discrete amounts of 100 mg BID, 200 mg BID, 400 mg BID, 800 mg BID, 1600 mg BID. Therefore, the claimed  doses are prima facie obvious. As described above, BID administration is also taught. (See [0287].) Furthermore, one of ordinary skill in the art would have found the claimed doses obvious because Epizyme teaches that the dose can be determined based on the weight of the subject being treated. (See [0347].) One test included animals that dosed at 160 mg/kg TID or 213 mg/kg BID. Clearly the actual amount administered to the animal would depend on its mass.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 1, 3, and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,202,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims and the patented claims are drawn to methods of treating non-Hodgkin’s lymphoma including germinal center-derived lymphoma, diffuse large B-cell lymphoma, follicular lymphoma, Burkitt's lymphoma, etc. by administering an EZH2 inhibitor such as EPZ-6438 a.k.a. tazemetostat (patent Claim 5), including EZH2 wild-type and mutant lymphomas (patent Claims 2-3). The EZH2 inhibitor is administered in the dose range of 100 mg to about 3200 mg daily (patent Claim 10). The inhibitor is administered by oral route. See col. 39:9. The subject treated is a human. See col. 39:~54.

B.	Claims 1, 3, and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,166,238 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims and the patented claims are drawn to methods of treating Non-Hodgkin’s lymphoma (NHL) by administering an EH2 inhibitor, wherein the patented claim is drawn specifically to the NHL, primary mediastinal large B-cell lymphoma (patent Claim 1). The dosage amount of the EZH2 inhibitor ranges from about 100 mg to about 3200 mg daily (patent Claim 1). EZH2 inhibitor is EPZ-6438 (patent Claim 4). The inhibitor is administered orally (patent Claim 2).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629